In a letter dated November 17, 2000, to the Cleric of the Appellate Courts, respondent Robert Wellborn, of Hutchinson, an attorney admitted to the practice of law in the state of Kansas, voluntarily surrendered his license to practice law in Kansas, pursuant to Supreme Court Rule 217 (1999 Kan. Ct. R. Annot. 246).
On September 29, 2000, the respondent pleaded guilty to one count of attempted aggravated indecent liberties with a child. K.S.A. 21-3504(a)(2) and K.S.A. 21-3301.
This court, having examined the files of the office of the Disciplinary Administrator, finds that the surrender of the respondent’s license should be accepted and that the respondent should be disbarred.
It Is Therefore Ordered That Robert Wellborn be and he is hereby disbarred from the practice of law in Kansas and his license and privilege to practice law are hereby revoked.
It Is Further Ordered that the Clerk of the Appellate Courts strike the name of Robert Wellborn from the roll of attorneys licensed to practice law in Kansas.
It Is Further Ordered that this order shall be published in the Kansas Reports, that the costs herein shall be assessed to the respondent, and that the respondent forthwith shall comply with Supreme Court Rule 218 (1999 Kan. Ct. R. Annot. 250).